LEWIS, Senior Judge
(dissenting):
Senior Judge Kastl has correctly analyzed this situation insofar as the case law construing R.C.M. 707(c)(3) (delays granted at the request or with the consent of the defense) is concerned. I concur with a great deal that has been written in the lead opinion, but not with the bottom line. I conclude that the military judge’s ruling that the Government did not exceed the 120 day pretrial limit is supported by the record and should be upheld. Senior Airman Givens was not denied a speedy trial within the meaning of R.C.M. 707.
The military judge apportioned the critical period from 9 March until 22 March 1988 more or less evenly between the prosecution and defense. At first glance this approach might appear to violate the following guidance in United States v. Cook, 27 M.J. 212, 215 (C.M.A.1988): “This type of informal, after-the-fact allocation to the defense of a ‘reasonable’ period of delay does not meet the demands of R.C.M. 707.” Unfortunately, the Cook opinion had not yet been released when the military judge rendered her findings. Thus, this guidance was not available to her. Nevertheless, the allocation of a portion, if not all, of the critical period under consideration to the defense makes sense in this case. It amounts to something more than an “informal, after-the-fact allocation.” Under the peculiar facts before us, the military judge’s allocation is consistent with existing case law and ought not be overturned on appeal.
The Government, most significantly the Article 32 investigating officer, did not act with great dispatch in moving the case forward. However, insofar as the period from 9 to 22 March 1988 is concerned, there was no incentive to do so. Captain Y, the area defense counsel, had notified the staff judge advocate that his application for early separation from the Air Force had been approved and that he would not be available to represent Senior Airman Givens and certain others. The thrust of this communication from Captain Y, as I understand it, was that the appellant was not represented by counsel. In this circumstance, there was no way that he could be compelled to participate in a pretrial investigative procedure. In so concluding, I accept as a basic tenet of our practice that we do not proceed with pretrial investigations against those who are not represented by counsel. Article 32(b), UCMJ; Article 38(b), UCMJ, 10 U.S.C. § 838(b); R.C.M. 405(d)(2); United States v. Nichols, 8 U.S. C.M.A. 119, 23 C.M.R. 343 (1957). Our Departmental guidance, while not specifically stating that an accused is to be represented by counsel during the pretrial investigative process, clearly presumes as much. See Air Force Regulation (AFR) 111-1, Military Justice Guide, para. 5-lf (30 September 1988).
In this case, the investigating officer might have scheduled an Article 32 hearing prior to 22 March 1988. If he had done so, we can safely assume that matters would not have proceeded past the point of a counsel rights advisement, whether Senior Airman Givens appeared alone or with Captain Y, who had already advised the staff judge advocate that he could not represent the appellant on the pending charges. The advantage of such a truncated proceeding would be that the resulting defense requested delay would have been adequately documented. However, this is not what occurred. We are now required to determine whether the military judge erred in finding that the defense was nonetheless accountable for a portion of the period immediately following preferral of charges. The. majority says she did; I say she did not.
*894Who had the responsibility for insuring that counsel was detailed to represent the appellant when Captain Y informed the staff judge advocate that he would not be available to provide representation? In considering this matter I assume that most persons would readily agree that it would have been unwise for the staff judge advocate to have insisted that Captain Y provide pretrial representation for the appellant notwithstanding his pending separation. From my reading of the record, I infer that Captain Y was in the process of completing those representational duties to which he was already committed as well as contemplating the crossing of the psychological bridge which separates productive Air Force professionals from aspiring civilians. He was not the right person to represent the appellant in this circumstance.
In the Air Force, the responsibility for detailing defense counsel reposes within Defense Services, whether at Circuit or Office of The Judge Advocate General level. AFR 111-1, supra, para. 8-3a(1). The same basic provision appeared in the regulation in effect during the critical time period in question. AFR 111-1, para. 3-6a(1) (1 August 1984). According to Captain Y’s stipulated testimony, which was considered at trial, this is consistent with what he advised the staff judge advocate; i.e., “that the circuit would be assigning new defense counsel” to the appellant and certain others whose cases were pending at that base during the same time frame. The important point that we should bear in mind is that Captain Y was presenting the staff judge advocate with a problem that was beyond his authority, and that of the convening authority, to resolve.
Appellate government counsel, during oral argument, urged the applicability of United States v. Higgins, 27 M.J. 150 (C.M.A.1988). This point is well taken. The Government should not be chargeable with a unavoidable period of delay when the cause for the delay, the lack of a detailed defense counsel, is outside the control of the local command. Id. at 151.
Senior Judge Kastl declines to apply Higgins owing to what is perceived as “government foot-dragging.” 27 M.J. at 154. The record does reflect some question as to whether the investigating officer would have been prepared to proceed prior to 16 March 1988 in any event because an important laboratory report was not in hand until that date. Notwithstanding this fact, the most energetic and diligent Article 32 investigating officer in the Air Force could not have made any meaningful progress in accomplishing an Article 32 investigation in this case prior to 22 March 1988 when detailed counsel was finally identified. I do not believe the Government should be penalized because its primary representative appears to have moved too slowly and with too little attention to developing an intelligent plan of action. In the particular situation before us, even the most aggressive efforts to move the case forward could only have taken the pretrial process up to the point of hearing, but not beyond.
In Higgins, the Court of Military Appeals applied R.C.M. 707(c)(8), since renumbered as 707(c)(9), which excludes “any other period of delay for good cause, including unusual operational requirements and military exigencies.” Admittedly, I would be somewhat uncomfortable in relying on this particular exclusion in the situation before us. However, it could be argued with some merit that the local area defense counsel’s informing the staff judge advocate that he will be leaving the Air Force early and will not be able to undertake representation of a number of individuals at the installation is every bit as “unusual” as an officer’s submitting a request for resignation in lieu of trial, the situation addressed in Higgins. The key point of Higgins, as in this case, is that the Government, operating through its local command representatives, had no effective means of controlling the situation.
The basic issue that needs to be addressed, apart from our consideration of Higgins, is whether Captain Y’s status created a situation which merited a Government exclusion of any sort from pretrial accountability. In United States v. Henderson, 1 M.J. 421 (C.M.A.1976), the Court considered the 90 day pretrial incar*895ceration standard enunciated in United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971). The Court noted that “the standard contemplates and provides for the normal delays which might be expected during this [pretrial] process occasioned, among other causes, by personnel shortages, docketing conditions, and leave of counsel.” 1 M.J. at 423. See also United States v. Marshall, 22 U.S.C.M.A. 431, 47 C.M.R. 409 (1973), cited in the lead opinion. As Senior Judge Kastl, I have no reason to believe that the R.C.M. 707 time standard should be viewed differently. Given that, I do not regard the early separation of an area defense counsel as a “normal” occurrence when the result is to leave those facing military justice actions at the installation without the effective services of counsel for a period of time.
The Government should be held accountable for those events which it can reasonably control and which it is expected to control. The Government, operating through the staff judge advocate, can foresee the departure of an area defense counsel and initiate an appropriate personnel action to provide a replacement. However, the Government’s situation differs when the incumbent area defense counsel announces that he is unable (or unwilling) to fulfill certain responsibilities owing to his pending departure. Captain Y’s declaration, in my view, clearly placed the ball in the Defense Services’ court, and this is exactly what he orally conveyed to the staff judge advocate. I find no suggestion in the record that charges were deliberately preferred against the appellant at a time when the Government and its representatives knew that he would not have the effective services of counsel. I have no difficulty answering my own rhetorical question in these circumstances. Yes, the Government is entitled to an exclusion of at least a portion of the period between 9 and 22 March 1988.
I base the exclusion on R.C.M. 707(c)(6), as a “period of delay resulting from the ... unavailability of the accused.” I agree with Senior Judge Kastl’s observation that judicial interpretations of this rule have addressed situations in which an accused is physically unavailable. I do not agree that this is a reasonable limitation on this particular exclusion in all cases. An accused without the services of a counsel is as unavailable to his command for purposes of an Article 32 investigation as an absent sailor who has been returned to Naval control but not to his ship. See United States v. Turk, 24 M.J. 277, 278 (C.M.A.1987). It would have been futile for the Government to have attempted to conduct an Article 32 investigation on the charges preferred against Senior Airman Givens prior to 22 March 1988, when counsel was identified. Until that date, he was legally unavailable. See United States v. Nichols, supra, 23 C.M.R. at 348.
The military judge’s ruling on the speedy trial motion is supported by the record. She would not have erred if she had allocated the entire period from 9 March to 22 March 1988 to the defense. As I view this record, the speedy trial clock did not begin ticking against the Government until 22 March 1988. I would affirm the findings of guilty and sentence.